Citation Nr: 1224563	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  08-05 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) based on personal assault. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty from March 1977 to January 1978. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran had a hearing before the Board in June 2010 and the transcript is of record.  The case was remanded by the Board in September 2010 for additional development and readjudication.  

The appellate issue regarding service connection for PTSD is herein expanded to include any and all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (noting that although the appellant's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or the Secretary obtains in support of the claim).  Evidence currently of record denotes the presence of separate conditions including depression and adjustment disorder.  

In this case, recent VA medical records were added to the Veteran's electronic Virtual VA folder, which were considered by the RO in the February 2012 Supplemental Statement of the Case.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  The evidentiary record does not establish that the Veteran was engaged in combat with the enemy.

2.  The Veteran has a current diagnosis of PTSD, which at least one VA medical provider has related to claimed in-service stressors.  However, the claimed in-service stressful experience has not been corroborated by service records, or by other credible supporting evidence, and the Veteran has not provided sufficient information for VA to attempt to independently corroborate any such in-service stressor event. 

3.  There is no competent medical evidence that an acquired psychiatric disorder, other than PTSD, was manifested in service or a psychosis was manifested within one year thereafter, nor is there competent evidence that any currently diagnosed psychiatric disorder is causally or etiologically related to service in any way.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in, or aggravated by, the Veteran's military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-adjudication letter dated in December 2006, the RO informed the Veteran of its duty to assist him in substantiating his claim under the VCAA, and the effect of this duty upon his claim.  The letter also gave notification of more particularized requirements for claims involving personal assault regarding the development of alternative sources of information.  Additional correspondence dated in October 2010, also informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  The timing defect of this later correspondence was cured by the RO's subsequent readjudication of the claim and issuance of a supplemental statement of the case, most recently in February 2012.  Thus, the Board concludes that all required notice has been given to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the claim adjudicated herein.  His in-service and pertinent post-service treatment reports have been obtained and associated with the claims file and/or Virtual VA folder.  To the extent that the Veteran was able to provide identifying information, actions were taken to attempt to obtain evidence that would corroborate his claimed stressors including the deck logs from the USS Cleveland from September 1977 and a request to the Naval Criminal Investigative Service in Washington, DC.  

The RO also obtained a VA psychiatric examination in November 2007 and an addendum in March 2008.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and addendum are more than adequate, as they reflect a full review of all medical evidence of record, are supported by sufficient detail, and refer to specific documents and medical history as well as the Veteran's in-service stressor history to support the conclusions reached.  There is also no medical evidence of record that suggests a nexus between any currently diagnosed psychiatric disorder and his military; nor has the Veteran provided credible evidence of continuity of symptomatology since separation from service.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis 

The Veteran is seeking service connection for an acquired psychiatric disorder to include PTSD.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (DSM-IV). 38 C.F.R. § 3.304(f) (2011).  The Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV.  Cohen, supra.  According to the current criteria, a diagnosis of PTSD requires exposure to a traumatic event, or stressor.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and the person's response involved intense fear, helplessness, or horror.  The sufficiency of a stressor is a medical determination, and the occurrence of a claimed stressor is an adjudicatory determination.  Id.

Furthermore, the pertinent regulation provides that, if the evidence establishes that the veteran engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1) (2011).  

However, in order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, supra, at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

The Board notes that, with regard to stressor verification, the VA regulation at 38 C.F.R. 3.304(f) was recently amended to liberalize the requirement of verification or corroboration of a veteran's claimed in-service stressor events in a PTSD claim.  38 C.F.R. § 3.304(f)(3) (2011), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  However these revisions do not pertain to claims for PTSD that, as here, are predicated on personal (sexual) assault, combat, or prisoner of war (POW) experience since these type of claims already have their special provisions for establishing the occurrence of a stressor in these other type situations.  The only notable change for claims predicated on sexual assault was the redesignation of this type of claim from subpart (f)(4) to (f)(5). 

Cases involving allegations of personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the veteran complains.  If a PTSD claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to the following: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to the following: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5); see Patton v. West, 12 Vet. App. 272 (1999) (holding that special VA Adjudication Procedure Manual evidentiary procedures apply in PTSD personal assault cases).

38 C.F.R. § 3.304(f)(5) further provides that VA may submit any such evidence as is described under that provision to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  In essence, unlike claims for PTSD that do not involve an assertion of personal or sexual assault, VA can take into account the opinion of a medical professional as to the likelihood that the stressor actually occurred, rather than just relying on such a professional to determine whether or not a stressor supports a diagnosis of PTSD.

The Board is not required to accept the veteran's uncorroborated account of his active service experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is also clear that the Board is not required to accept the Veteran's statements regarding his alleged stressors, if the Board does not find the statements regarding his stressors to be credible.  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In this case, there is no evidence that the Veteran had combat service for the purposes of the controlling regulations.  Moreover, his stressor does not even relate to combat; rather, he contends that his psychiatric problems stem from a physical assault while stationed on the USS Cleveland.  Specifically, he described an event where he was taken from his sleep, tied upside down, and beaten for several hours by fellow crewmembers.  Since that time, he has suffered from nightmares and intrusive memories of the incident.  See VA Form 21-526 dated in October 2006, VA outpatient treatment record dated in October 2006, and VA examination report dated in November 2007.  

Since combat status has not been established, the Veteran's statements alone cannot constitute conclusive evidence of the occurrence of the in-service stressor; rather, corroborating evidence is needed.  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The Veteran reported that during the attack his head was covered, but he recognized the voice of one of the attackers.  He stated that he immediately reported the incident to his captain, who demoted the attacker two ranks.  He also stated that he went to the infirmary and received medical treatment for his lacerations and bruises.  See hearing transcript (Tr.) at page 3.  Although the Veteran has not been able to provide the name of the individual whose voice he recognized, he did identify him as an E-4.  He did not provide the name of the captain.

The Board has searched the Veteran's service treatment and service personnel records for the various types of evidence which may constitute evidence of a personal or sexual assault, such as evidence of behavioral changes, or treatment for physical conditions consistent with the claim, see e.g., M21-1, paragraph 11.38c, but unfortunately the evidence does not support his claim.  

Service treatment records are entirely negative for psychiatric complaints or symptomatology.  These records do not show that the Veteran ever received psychiatric counseling during active duty.  His separation examination report shows no psychiatric abnormality.  However these records do confirm that in early September 1977, he sought treatment for chest pain, bruises on both sides of his lower back, left thumb and index finger swelling, and other bruises.  At that time, the Veteran indicated he had been kicked in the chest while asleep in the rack.  

Further, and of significant probative value, are the Veteran's service personnel records, which are pertinent to the claim and are the only objective evidence which reflect upon his attitude, bearing, and behavior in service.  Legible portions of the these records appear to show that beginning in July 1977 the Veteran received multiple disciplinary actions, for his persistent misconduct.  The offenses included unauthorized absence, having uniform articles of another person in his possession, violation of a lawful order from shore patrol, and wrongful possession and use of a controlled substance.  He was ultimately administratively discharged.  That notwithstanding, there is nothing of record to indicate that these incidents represent a behavior change which might have occurred as a result of a physical assault and therefore do not serve to confirm that the alleged physical attack actually occurred.  Moreover, the Veteran has not submitted any other evidence, such as statements from fellow veterans, which would serve to support his account.  

Also of record are the deck logs for the USS Cleveland for the month of September 1977.  While these records do not document a physical assault on board the ship, they do verify that two crewmembers were confined to the ship's brig in late September 1977.  Specifically these records show that one crewmember had been confined to the brig on September 22, 1977 and another crewmember was confined to the ship's brig on September 30, 1977, but do not otherwise confirm that either incident involved an assault on the Veteran.  

The RO was able to secure the military records of the crewmember who had been confined to the brig on September 30, 1977, in order to ascertain whether there had been any allegations of and/or non-judicial punishment as a result of a physical assault on a fellow crewmember during that period.  A review of this crewmember's service personnel records reveal that he had received numerous disciplinary actions for such conduct as unauthorized absences, disobedience of a lawful order, communicating a threat, disrespect toward his superior, sleeping on his post, and unlawfully resisting apprehension.  Specifically, these records show that this crewmember underwent a special court-martial in September 1976 and was reduced in rank to E-1 in October 1976, both of which pre-dated the Veteran's entry to active duty in March 1977.  In addition, an entry dated September 30, 1977, shows the crewmember received his Commanding Officer's non-judicial punishment for disobedience of a petty officer, failure to obey a lawful order from a superior petty officer, and unauthorized absence.  It does not otherwise verify any misconduct involving an assault and battery upon the Veteran.  See Service Personnel Administrative Remarks.  

Further, in November 2010, the RO requested information from the Naval Criminal Investigative Service, concerning the Veteran's claim of in-service physical assault.  The RO received a response in December 2010 indicating that no supporting records were found.  In a June 2011 memorandum, the RO notified the Veteran of the negative response. 

Having considered the Veteran's descriptions of his purported in-service assaults, the Board finds that the service records do not provide credible supporting evidence that the claimed in-service stressor occurred.

Also of record are post-service medical reports dated from 2006 to 2012.  The Board acknowledges the Veteran has been diagnosed with PTSD following some evaluations.  See VA outpatient treatment record dated in October 2006, June 2007, and July 2008.  When such diagnoses have been made, they have been predicated on the Veteran's description of his in-service stressor.  Arguably, considered in isolation, these VA treatment records could be construed as supporting the Veteran's contention that he has a current diagnosis of PTSD based on his claimed in-service physical assault.

In any event, because the claimed in-service stressor has not been verified, to the extent that the diagnosis was based on the unsubstantiated belief that the Veteran was physically assaulted during service, the VA examiner relied on a questionable history and the opinion is not entitled to great weight.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (noting that a diagnosis and purported relationship to service is only as good and credible as the history on which it is predicated) and Swann v. Brown, 5 Vet. App. 229, 233 (1993) (observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrence(s) described).  In other words, just because a physician or other health professional has accepted a veteran's description of his experiences as credible and diagnosed PTSD does not mean the Board is required to grant service connection for that disorder.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Thus, the Board assigns minimal probative weight to these diagnoses.  

We do recognize that such an opinion cannot be rejected solely because it is based upon history supplied by the claimant, but the critical question is whether it is credible in light of all the evidence.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (finding that the Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).  The Veteran has not identified any other sources of information, which would corroborate any alleged in-service stressful experiences.  Here, without evidentiary support for the stressor accepted as a basis for diagnosis by the VA examiners, the medical opinions must be deemed speculative.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty for an assessment.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Such speculation is not legally sufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  See also 38 C.F.R. § 3.102 (reasonable doubt does not include resort to speculation or remote possibility).  Accordingly, the Veteran's uncorroborated stressor cannot serve as the basis for a diagnosis of PTSD in this case.  

Moreover the Veteran was afforded a VA examination in November 2007 where the psychologist opined the Veteran did not meet the diagnostic criteria for PTSD.  At that time the psychologist took a detailed history of the Veteran's in-service stressor, post-service symptoms, and his electronic medical record.  He also noted that the Veteran had a significant substance abuse problem that began prior to his military service.  Instead, the Axis I diagnosis was polysubstance dependence in short-term remission and substance induced mood disorder.  At that time, the Veteran reported an extensive history of substance abuse and had just been released from prison for being arrested at a crack house.  He began drinking and using drugs at age 16, both of which increased during military service. He indicated that he had been using crack for 15 years and IV methamphetamines from 1982 to 1992.  When asked about his alleged stressor, the Veteran recounted that he was tied up in a blanket, beaten, and held over a hatch on the ship, but did not know how long it lasted, how many people were involved, or their names.  He did indicate that charges were filed with the captain. 

The Veteran reported a number of psychiatric symptoms although it was noted that malingering has been observed in his medical records and his credibility was questioned.  The psychologist noted that the Veteran shifted details of the story related to the assault over time and had difficulty giving details on the event.  The Veteran did not spontaneously report many symptoms of PTSD other than nightmares.  He indicated a suicide attempt in 1989 or 1990 after a break-up with a girlfriend.  His other complaints included trouble sleeping, irritability, depressed mood, hallucinations, and some paranoia.  When asked when these problems started, he indicated they were triggered by his being mugged twice in 2003 where he was beaten badly and held at gun point.  The psychologist opined that these events were most likely responsible for the Veteran's reported symptoms.  He further opined that the reported assault would not likely have the degree of impact on the Veteran's life as alleged, and that the Veteran's primary issues related to his extensive history of substance dependence.  

The VA psychologist confirmed the opinion once again in March 2008 after reviewing the claims folder.  He noted the September 1977 entry, which details the Veteran's treatment after being kicked in the chest while sleeping in his bunk, does not confirm the alleged stressor since the Veteran claimed that he was "hog-tied," wrapped in a blanket, and hung upside down while beaten.  

In summary, the Veteran's claim for PTSD is implausible since there is no credible medical diagnosis of this condition in the record.  A substantial negative piece of evidence is the 2007 VA examination report, and 2008 addendum report, which was conducted for the express purpose of determining whether the Veteran met the diagnostic criteria for PTSD.  Here, the VA psychologist reviewed the complete claims file and was able to fully consider and comment upon all the evidence currently of record in expressing his diagnostic opinion.  Moreover, in rendering his opinion, he referred to the Veteran's stressor and specific medical history to support his conclusion.  He considered the relevant diagnostic criteria and specified the ways in which the Veteran failed to meet the criteria for a diagnosis of PTSD.  Thus, the Board finds the 2007 and 2008 VA medical opinions to be of greater probative value than the VA outpatient treatment records from October 2006, June 2007, and July 2008 showing diagnoses of PTSD.  

The Board has thoroughly considered the Veteran's claim for service connection for PTSD based on physical assault.  However, in the absence of evidence reasonably supporting such an assault in service, service connection for PTSD must be denied.  

As noted in the Introduction, the Court has held that, when a Veteran submits a claim for service connection for PTSD, he claims service connection for psychiatric symptomatology regardless of how the disability is diagnosed.  Therefore, VA must consider service connection for a disability manifested by those symptoms, regardless of how it is diagnosed.  Clemons, supra.  The weight of credible medical evidence in the present appeal shows that after service, the Veteran was treated for various psychiatric diagnoses, to include depression and adjustment disorder.  Post-service treatment records show psychiatric symptomatology as early as 2006.  While these records do not clearly indicate an etiology for the Veteran's diagnosed disorders, they do discuss the claimed in-service incident as well as other non-service related factors, such as his long extensive history of polysubstance dependence, the break-up of a relationship, and two violent muggings.  

Unfortunately, the Board is unable to attribute the post-service development of any diagnosed psychiatric disorder to the Veteran's military service.  Service treatment records are entirely negative for any psychiatric complaints, treatment, or diagnoses.  Moreover there follows a period of almost 30 years during which the Veteran did not seek or require any form of psychiatric treatment or evaluation.  That is, he has failed to show continuity of symptomatology during those intervening years after his service had ended before the recurrence of relevant pathology consistent with 38 C.F.R. § 3.303(b).  Savage supra.  Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, the record is negative for a medical opinion which links any diagnosed psychiatric disorder other than PTSD to service.  See Hickson, supra.  Notably, the 2007 and 2008 VA examination reports specifically found that the Veteran's current disorder was not related to service.

The Board acknowledges that when examined by VA during a psychosocial assessment in October 2006, the examiner noted that the Veteran had depression in addition to PTSD, but did not delineate the impairment from each condition.  However, as has been discussed above, the VA examiner's opinion as to any relationship between the Veteran's current psychiatric symptomatology and service is considerably weakened by the fact that it is based on inaccurate and/or incomplete history and thus is entitled to little, if any, probative value.  Reonal supra.

In reaching this conclusion, the Board has not overlooked the Veteran's contentions, his statements to healthcare providers, his written statements regarding his mental condition, or his hearing testimony.  His primary argument is that his psychiatric problems are related to his military service.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Federal Circuit Court also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed psychiatric disorder are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

In other words, the Veteran's opinion that his claimed psychiatric disability is related to his military service is outweighed by the evidence of record, particularly the lack of independent evidence corroborating his claimed in-service physical assault.  

For these reasons, the Board finds that the preponderance of the evidence is against the claim.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  



ORDER

Service connection for an acquired psychiatric disorder, to include PTSD based on personal assault, is denied. 



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


